                 Case 19-50272-KBO              Doc 67       Filed 02/09/21        Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
____________________________________________
In re:                                       :   Chapter 11
                                             :
LSC WIND DOWN, LLC, et al.,1                 :   Case No. 17-10124 (KBO)
                                             :
       Debtors.                              :   (Jointly Administered)
____________________________________________ :
UMB BANK, N.A., as Plan Trustee of           :
The Limited Creditors’ Liquidating Trust,    :   Adversary Proceeding
                                             :   No. 19-50272 (KBO)
       Plaintiff,                            :
                                             :
v.                                           :
                                             :
SUN CAPITAL PARTNERS V, LP,                  :
SUN MOD FASHIONS IV, LLC,                    :
SUN MOD FASHIONS V, LLC, and                 :
H.I.G. SUN PARTNERS, LLC,                    :
                                             :
       Defendants.                           :
____________________________________________ :

                              NOTICE OF SERVICE OF DISCOVERY

        PLEASE TAKE NOTICE THAT on February 8, 2021, the Trustee served the Trustee’s

Second Set of Requests for Production to Defendant Sun Capital Partners V, LP upon the parties

listed below via electronic mail:

 Robert J. Dehney                                         Michael A. Duffy
 John DiTomo                                              Michael C. McCutcheon
 Matthew O. Talmo                                         BAKER MCKENZIE LLP
 MORRIS NICHOLS                                           300 East Randolph Street, Suite 5000
 ARSHT & TUNNELL LLP                                      Chicago, IL 60601
 1201 North Market Street, Suite 1600                     michael.duffy@bakermckenzie.com
 Wilmington, DE 19801                                     micheal.mccutcheon@bakermckenzie.com
 rdehney@mnat.com
 jditimo@mnat.com
 mtalmo@mnat.com


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: LSC Wind Down, LLC (f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC (f/k/a
Limited Stores, LLC) (0165); and TLSGC Wind Down, LLC (f/k/a The Limited Stores GC, LLC) (6094).


DOCS_DE:228261.5 51411/003
                 Case 19-50272-KBO   Doc 67     Filed 02/09/21   Page 2 of 2




Dated: February 9, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ James E. O’Neill
                                        Bradford J. Sandler (Bar No. 4142)
                                        James E. O’Neill (Bar No. 4042)
                                        919 North Market Street, 17th Floor
                                        P O Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                         (302) 652-4100 (T)
                                         (302) 652-4400 (F)
                                        bsandler@pszjlaw.com
                                        joneill@pszjlaw.com

                                        -and-

                                        Eric D. Madden (admitted pro hac vice)
                                        Gregory S. Schwegmann (admitted pro hac vice)
                                        Michael J. Yoder (admitted pro hac vice)
                                        REID COLLINS & TSAI LLP
                                        1601 Elm Street, Suite 4200
                                        Dallas, TX 75201
                                        (214) 420-8900 (T)
                                        (214) 420-8909 (F)
                                        emadden@reidcollins.com
                                        gschwegmann@reidcollins.com
                                        myoder@reidcollins.com

                                        Counsel to UMB Bank, N.A., as Plan Trustee of
                                        The Limited Creditors’ Liquidating Trust




DOCS_DE:228261.5 51411/003                2
